Holmes, J.,
concurring. This case has evoked much discussion, briefing and opinionating by this court, both as to the merits of the matter and the procedural aspects of the subsequent motions, and sua sponte action by this court granting rehearing, now being vacated. I will not add a great deal to *1216the discussion, but I feel it necessary in concurring with the majority to draw attention to the controlling rules of our court.
Rule IX of the Supreme Court Rules of Practice, which provides for motions for rehearing, clearly implies that it applies only to parties and not to amici or friends of the court, who are nonparties. In this instance, there was no motion for rehearing made by a party. The only motion for rehearing was submitted by the Ohio State Building and Construction Trades Council. The Ohio AFL-CIO moved to file a motion for rehearing. Both motions were by strangers to this action, not parties as contemplated by this court’s rules of practice.
Also directed to members of this court in support of these motions was a letter from John Hodges, President of the Ohio AFL-CIO. Hodges is also not a party to this action, and has no standing to file a motion for rehearing or a memorandum in support thereof.
There is no specific rule of practice by which this court ftiay sua sponte grant a rehearing of a final decision. And, particularly, there is no basis to permit such sua sponte action by the court in support of an improper motion for a rehearing filed by a nonparty.
There having been no proper motion for a rehearing of the prior decision of this court, I concur with today’s order that the grant of a rehearing on October 8, 1991, be vacated, and that the decision of this court remain as expressed within the opinion announced on August 14, 1991.